

First Amendment to The Goodyear Tire & Rubber Company
Deferred Compensation Plan For Executives
(As Amended and Restated Effective October 7, 2008)




Effective December 20, 2012, the definition of “Eligible Employee” in Section
2.1 of The Goodyear Tire & Rubber Company Deferred Compensation Plan for
Executives (As Amended and Restated Effective October 7, 2008) is amended in
total as follows:




“Eligible Employee” means any Employee of an Employer who, at the time the
determination thereof is being or to be made, either meets the requirements of
(A) or is designated pursuant to (B):


(A)     The Employee is
(i) either
(1) employed within the United States of America, or
(2) employed as an expatriate outside the United States and the Company can
validate that participation by such Employee is not illegal under foreign law
applicable to such Employee and will have no adverse tax implications to the
Company,
(ii) is a citizen or resident (green card holder) of the United States of
America,
(iii) is a participant in the Performance Plan for the then current Plan Year,
(iv) has an Annual Salary Rate at the beginning of the Plan Year of at least the
amount provided by Section 401(a)(17) of the Code for the Plan Year, or
(B)
is designated by Chief Executive Officer as being eligible to participate in the
Plan for the Plan Year.”





Executed at Akron, Ohio this 20th day of December, 2012.


The Goodyear Tire & Rubber Company


By:     /s/ Joseph B Ruocco                
Joseph B Ruocco        
Senior Vice President – Human Resources




ATTEST:


/s/ Bertram Bell    
Bertram Bell
Assistant Secretary

